826 F.2d 1059Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Leonard A. BOYLES, JR., Plaintiff-Appellant,v.James BROOM, Dr., Defendant-Appellee.
No. 87-3077.
United States Court of Appeals, Fourth Circuit.
Submitted July 7, 1987.Decided Aug. 4, 1987.

Leonard A. Boyles, Jr., appellant pro se.
Dan Johnson McLamb, Yates, Fleishman, McLamb & Weyher, and J. Charles Waldrup, North Carolina Memorial Hospital Legal Department, for appellee.
Before WIDENER, ERVIN and CHAPMAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal denying relief is without merit.  We dispense with oral argument because the dispositive issues have been decided authoritatively.  Accordingly, we affirm the judgment below on the reasoning of the district court.  Boyles v. Broom, C/A No. 85-1373 (M.D.N.C., Feb. 13, 1987).


2
AFFIRMED.